Case 1:18-cv-10225-MLW Document 441-1 Filed 12/24/19 Page 1 of 7




                EXHIBIT A
        Case 1:18-cv-10225-MLW Document 441-1 Filed 12/24/19 Page 2 of 7



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS


                                       )
LILIAN PAHOLA CALDERON JIMENEZ et al., )
                                       )
            Petitioners,               )
                                       )
      v.                               )                    No. 18-cv-10225-MLW
                                       )
Kevin McAleenan, et al.                )
                                       )
            Respondents.               )
                                       )


              DECLARATION OF ACTING FIELD OFFICE DIRECTOR
                                     MARCOS CHARLES



     Pursuant to the authority of 28 U.S.C. § 1746, I, Marcos Charles, Deputy Field Office

 Director for U.S. Department of Homeland Security, United States Immigration and Customs

 Enforcement, Enforcement and Removal Operations, Burlington, Massachusetts declare as

 follows:

1. I am currently serving as the Acting Field Office Director (FOD) for the Boston Field

   Office of the Office of Enforcement and Removal Operations (ERO), U.S. Immigration

   and Customs Enforcement (ICE), U.S. Department of Homeland Security (DHS). I have

   been serving in this position since May 1, 2019. I am stationed in Burlington,

   Massachusetts.

2. In the course of preparing this declaration, I have examined the official records available

   to me regarding the immigration history and custody status of Soeun Kim. I have also

   discussed this case internally with colleagues and fellow ICE Officials.

3. Mr. Kim is a citizen and national of Cambodia. Mr. Kim was admitted to the United

   States in 1984 as a refugee and adjusted his status to a Lawful Permanent resident in
                                                  9
        Case 1:18-cv-10225-MLW Document 441-1 Filed 12/24/19 Page 3 of 7



   1985.

4. Mr. Kim was convicted in 2000 in the Cumberland County Superior Court for the offense

   of robbery and burglary. He was sentenced to 19 years of imprisonment for these

   offenses. These convictions stemmed from Mr. Kim, while armed and masked, entering

   an individual’s apartment and taking money, wallets, jewelry, ATM cards, cellphone and

   jackets from a group of individuals playing cards in the apartment.

5. Mr. Kim was also convicted in 2003 in the Rockland County Superior Court for the

   offense of aggravated assault. He was sentenced to two years and six months of

   imprisonment for this offense. This offense stemmed from Mr. Kim attacking a

   Corrections Officer while he was incarcerated.

6. On April 21, 2014, ICE detained Mr. Kim upon his release from the Knox County Jail.

   ICE served Mr. Kim with a Notice to Appear on April 21, 2014, and instituted removal

   proceedings against him as his criminal record rendered him removable from the United

   States.

7. On June 26, 2014, an immigration judge in the Boston immigration court denied his claims

   for relief and ordered Mr. Kim removed from the United States. Mr. Kim did not perfect

   an appeal of this order.

8. ICE released Mr. Kim from custody on November 18, 2014 pursuant to an Order of

   Supervision per 8 U.S.C. § 1231(a)(3) and 8 C.F.R. § 241.5. Mr. Kim’s Order of

   Supervision required him to assist with ICE in obtaining any necessary travel documents.

9. The Cambodian government requires an in-person interview in order to verify citizenship

   prior to issuing a travel document. As such, ICE scheduled Mr. Kim for an interview set to

   occur on March 27, 2019, in Conroe, Texas. To facilitate the interview, ICE mailed Mr.

   Kim a notice on March 5, 2019 providing that it intended to revoke his release and take

   him into custody in order to execute his final order of removal and requiring him to report

                                                 9
        Case 1:18-cv-10225-MLW Document 441-1 Filed 12/24/19 Page 4 of 7



   to a local ICE office in 15 days for such purpose. ICE then revoked Mr. Kim’s Order of

   Supervision and took him into custody on March 20, 2019.

10. As required by 8 C.F.R. § 241.4(l), on March 20, 2019 ICE provided Mr. Kim with a

   Notice of Revocation of Release to provide him with the reasons for his revocation of

   release. ICE also conducted an informal interview with Mr. Kim on this same date to

   inform him for the reasons for his revocation of release. Also on March 20, 2019, ICE

   provided Mr. Kim with notice that it would be conducting a further custody review to

   determine whether he should remain in detention or be released on an Order of

   Supervision.

11. On May 14, 2019, ICE learned from ICE’s Headquarters and Removal and International

   Operations (“HQ-RIO”) unit that the Cambodian government had issued a travel

   document.

12. On May 21, 2019, HQ-RIO issued Mr. Kim a Decision to Continue Detention letter after

   conducting a custody review. HQ-RIO noted that ICE had obtained a travel document for

   his removal and also noted Mr. Kim’s criminal record.

13. Also, on May 21, 2019, ICE manifested Mr. Kim for a charter removal flight which was

   scheduled to depart the United States on July 2, 2019.

14. On June 24, 2019, ICE transferred Mr. Kim to Alexandria, Louisiana in order to stage him

   for removal from the United States.

15. However, ICE removed Mr. Kim from the scheduled charter removal flight to ensure he

   could participate in the investigation process for a claim he made that he was assaulted by

   a correctional staff in June 2019.




                                                 9
        Case 1:18-cv-10225-MLW Document 441-1 Filed 12/24/19 Page 5 of 7



16. On August 15, 2019, HQ-RIO issued Mr. Kim a Decision to Continue Detention letter after

   conducting a custody review. HQ-RIO again noted that ICE had obtained a travel

   document for his removal and also noted Mr. Kim’s criminal record.

17. ICE determined on November 4, 2019, that it could proceed with removal based upon the

   status of the assault investigation.

18. On November 7, 2019, ICE requested that the Cambodia Government re-issue Mr. Kim’s

   travel document as it had expired. On November 14, 2019, the Government of Cambodia

   indicated that it had agreed to renew the expired travel document.

19. On November 14, 2019, HQ-RIO issued Mr. Kim a Decision to Continue Detention letter

   after conducting a custody review. HQ-RIO noted that ICE expected to receive a travel

   document for his removal and also noted Mr. Kim’s criminal record.

20. On December 4, 2019, ICE obtained a second travel document for Mr. Kim.

21. ICE is therefore in the final process of scheduling Mr. Kim for removal from the United

   States. ICE is seeking to remove Mr. Kim via a commercial airline as it is more

   expeditious to remove via commercial airline rather than wait for the scheduling of a

   charter removal flight to Cambodia.

22. ICE has tentatively scheduled Mr. Kim’s removal flight to occur during the week of

   January 5, 2020. ICE is awaiting confirmation of the itinerary with its travel service

   provider.

23. ICE has considered the affidavit submitted by Ms. Theresa St. Pierre-Kim submitted as

   Exhibit H in the Plaintiffs’ Memorandum in Support of Motion for Immediate Interim

   Release of Class Member and Supplementing Show-Cause Motion. Dkt. No. 438. The

   declaration indicates Ms. St. Pierre-Kim filed a Form I-130, Petition for Alien Relative, on



                                                  9
        Case 1:18-cv-10225-MLW Document 441-1 Filed 12/24/19 Page 6 of 7



   behalf of Mr. Kim on December 12, 2019. ICE acknowledges a filing of the Form I-130

   makes Mr. Kim a Calderon class member as of December 12, 2019.

24. ICE has considered the purpose of the provisional unlawful presence waiver, which

   minimizes time aliens will spend outside the United States pending consular processing,

   and the effect of potential family separation from his spouse, Ms. St. Pierre-Kim and Mr.

   Kim’s children should Mr. Kim choose to consular process.

25. ICE has considered the impact of effectuating Mr. Kim’s final order of removal on Mr.

   Kim’s U.S. citizen spouse and children as set forth in Ms. St Pierre-Kim’s declaration. ICE

   also considered information regarding his medical condition.

26. ICE has also considered Mr. Kim’s criminal history, detailed above. Convictions of this

   nature may require an additional discretionary waiver from U.S. Citizenship and

   Immigration Services (USCIS), such as a Form I-601, if Mr. Kim chooses to seek

   admission as a lawful permanent resident. ICE has also considered that without an

   additional waiver, Mr. Kim would not even be eligible to pursue consular processing using

   only a provisional unlawful presence waiver, Form I-601A. See 8 C.F.R. § 212.7(e)(3)(iii).

27. ICE also has not received an I-246, Application for a Stay of Removal from the Petitioner.

28. After considering all these factors, ICE decided to execute Mr. Kim’s final order of

   removal.




                                                  9
Case 1:18-cv-10225-MLW Document 441-1 Filed 12/24/19 Page 7 of 7
